                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD.,                   §
and FUTUREWEI TECHNOLOGIES,                      §
INC.,                                            §   Civil Action No. 4:17-CV-00893
                                                 §   Judge Mazzant
v.                                               §
                                                 §
YIREN RONNIE HUANG, and CNEX                     §
LABS, INC.                                       §


                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion to Supplement the Expert Report of Ian

D. Jestice (Dkt. #370).     The Court, having reviewed the motion, pleadings, and relevant

evidence, finds that Defendants’ motion should be granted.

                                        BACKGROUND

       Plaintiff Huawei Technologies Co., Ltd. (“Huawei”) is a multinational networking and

telecommunications equipment and services company headquartered in China.             Plaintiff

Futurewei Technologies, Inc. (“Futurewei”) is a subsidiary of Huawei with several offices

throughout the United States, including Plano, Texas. In December 2010, Futurewei offered

Defendant Yiren “Ronnie” Huang (“Huang”) employment as a Principal Engineer for its solid-

state drive (“SSD”) storage group, to assist in development and implementation of Advance

Computing Network (“ACN”), non-volatile memory express (“NVMe”), and SSD technology.

Huang accepted the offer in January 2011. The Employment Agreement contained provisions

relating to non-disclosure, assignment, and non-solicitation.

       Based on Huang’s job responsibilities, Plaintiffs contend that Huang had access to

confidential, proprietary, and trade secret information. On May 31, 2013, Huang ended his
employment with Futurewei. On June 3, 2013, Huang, along with others, incorporated CNEX

Labs, Inc. (“CNEX”), a Delaware Corporation with its principal place of business in California.

Plaintiffs allege, among other things, that Huang incorporated CNEX to compete directly with

Plaintiffs; Huang is using Plaintiffs’ confidential, proprietary, and trade secret information to

develop and improve SSD technology and NVMe related technology for CNEX; and further that

Huang and CNEX are improperly soliciting employees away from Plaintiffs. Additionally,

Plaintiffs allege that Huang started to engage in this behavior informally prior to leaving

Futurewei. Plaintiffs further contend that Huang and CNEX began filing patent applications in

June 2013, using the information that Huang obtained through his employment with Futurewei.

       Defendants designated Ian D. Jestice as a technical expert witness in the field of storage

technologies, testing, software, and drive firmware, and on January 28, 2019, Defendants served

Mr. Jestice’s expert report (“Mr. Jestice’s Opening Report”). On April 19, 2019, Defendants

served Mr. Jestice’s supplemental report, which Defendants argue is responsive to new

information. Plaintiffs opposed the supplementation. On May 10, 2019, Defendants filed the

present Motion to Supplement the Expert Report of Ian D. Jestice (Dkt. #370). On March 17,

2019, Plaintiffs filed a response (Dkt. #390).

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 26(e) provides that:

       [a] party who has made a disclosure under subdivision (a) . . . is under a duty to
       supplement or correct the disclosure or response to include information thereafter
       acquired if ordered by the court or in the following circumstances:
       (1) . . . if the party learns that in some material respect the information disclosed
       is incomplete or incorrect and if the additional or corrective information has not
       otherwise been made known to the other parties during the discovery process or in
       writing. With respect to testimony of an expert from whom a report is required
       under subdivision (a)(2)(B) the duty extends both to information contained in the
       report and to information provided through a deposition of the expert, and any



                                                 2
        additions or other changes to this information shall be disclosed by the time the
        party's disclosures under Rule 26(a)(3) are due.

        FED. R. CIV. P. 26(e)(1). And, Rule 37(c) allows evidence that was not properly or timely

disclosed to be excluded if:

        [a] party that without substantial justification fails to disclose information
        required by Rule 26(a) or 26(e)(1), or to amend a prior response to discovery as
        required by Rule 26(e)(2), is not, unless such failure is harmless, permitted to use
        as evidence at trial, at a hearing, or on a motion any witness or information not so
        disclosed.

        FED. R. CIV. P. 37(c). In determining the propriety of the exclusion of evidence under

Rule 37(c)(1), the Court considers four factors: (1) the party’s explanation for its failure to

disclose evidence; (2) the prejudice, if any, to the party opposing the admission of the evidence;

(3) the possibility of curing any prejudice with a continuance; and (4) the importance of the

evidence. Barrett v. Atlantic Richfield Co., 95 F.3d 375, 380 (5th Cir. 1996).

                                            ANALYSIS

        Mr. Jestice’s Supplemental Report is a four-and-one-half (4 1/2) page addition centered

on Defendants’ claims that Plaintiffs misappropriated Defendants’ trade secrets through

Plaintiffs’ relationship with Xiamen University. Plaintiffs oppose the supplemental report as

untimely, inappropriate, and unwarranted.

   I.      Defendants’ Explanation for its Failure to Timely Supplement

        Defendants assert that they failed to timely supplement Mr. Jestice’s Opening Report

because the evidence underlying the supplementation was not available until after Mr. Jestice’s

Opening Report had been served. Specifically, Defendants contend that Mr. Jestice’s

Supplemental Report is based, almost entirely, on the Rule 30(b)(6) deposition testimony of

Huawei’s Jiancen Hou, which was not available until March 24, 2019—months after the January

28, 2019, service of Mr. Jestice’s Opening Report. Defendants further aver that the evidence

                                                 3
cited in Mr. Jestice’s Supplemental Report was not produced until after Mr. Jestice’s Opening

Report was served. Defendants contend that this evidence can be placed into three categories:

(1) documents that were never produced by Huawei until after the service of Mr. Jestice’s

Opening Report; (2) documents that were produced but not identified by Plaintiffs in accordance

with their Rule 26 obligations; and (3) a document that Plaintiffs produced but that Mr. Hou

testified about only after Mr. Jestice’s Opening Report was served.

   Plaintiffs argue that Mr. Jestice’s Supplemental Report is not based on new information, and

its supplementation is Defendants’ attempt to repeat and underscore opinions given in Mr.

Jestice’s Opening Report. Plaintiffs contend that Mr. Jestice’s Supplemental Report has nine

substantive paragraphs. And, of those, five paragraphs repeat opinions previously expressed in

Mr. Jestice’s Opening Report, while the remaining four paraphrase selectively cite portions of

Mr. Hou’s deposition testimony regarding factual issues also discussed in the opening report.

   After reviewing Mr. Jestice’s Supplemental Report and the underlying evidence, the Court

finds appropriate Defendants’ explanation for its untimely supplementation. While there is some

natural overlap between opinions expressed in Mr. Jestice’s Opening Report and Supplemental

Report, the Supplemental Repot is not constructed in such a manner that would render it

improper. Indeed, Mr. Jestice’s Supplemental Report is of the nature anticipated by Rule 26,

which requires a supplement if a report is incomplete or incorrect.

   The Court therefore finds that this factor weighs in favor of Defendants.

   II.     The Prejudice, if any, to the Party Opposing the Admission of the Evidence

   Plaintiffs argue that Defendants submitted Mr. Jestice’s Supplemental Report months after

the deadline and, strategically, five minutes after the completion of Plaintiffs’ own expert’s

deposition—thus, denying Plaintiffs the opportunity to address any new opinions and analyses in



                                                4
their own expert reports and expert testimony. Defendants contend that Plaintiffs should be

barred from arguing any prejudice because Mr. Jestice’s Supplemental Report was served prior

to Mr. Jestice’s deposition, during which Plaintiffs declined to depose Mr. Jestice. Under these

circumstances, the Court agrees with Defendants and, notably, Plaintiffs seem to, as well.

Plaintiffs have previously argued that any prejudice due to late-disclosed expert opinion should

be negated if the opposing party was aware of the opinion and subsequently took the expert’s

deposition; or in this situation, had the opportunity to depose the expert and declined. See (Dkt.

#332, at p. 11); See also, Jones v Harley-Davidson, Inc., No. 2:14-cv-694, 2016 WL 5395952, at

*2 (E.D. Tex. Sept. 27, 2016) (“Because Mr. Lovett's opinions haven’t changed at all, and also

because any additional testing only bolsters the position the Joneses held throughout the

litigation, the Joneses argue that Harley-Davidson cannot assert prejudice or surprise with

regards to Mr. Lovett’s supplemental report.”).      Indeed, Plaintiffs argue that Mr. Jestice’s

opinions have not changed; rather, Defendants are seeking to “strengthen” them through the

supplemental report. The Court cannot find that Plaintiffs will be prejudice after being fully

apprised of Mr. Jestice’s opinions and further declining to depose him. This factor weighs in

favor of Defendants.

    III.      The Possibility of Curing any Prejudice with a Continuance

    With trial soon approaching, the Court is not inclined to grant a continuance. This factor,

therefore, weighs against Defendants.

    IV.       The Importance of the Evidence

    Defendants contend that Mr. Jestice’s Supplemental Report is crucial to their claims against

Plaintiffs.    The crux of Defendants’ counterclaims for misappropriation of trade secrets is

centered on Plaintiffs’ relationship with Xiamen University. Specifically, Defendants allege that



                                                5
    Plaintiffs used Xiamen University and its professors to infiltrate Defendants under the guise of

    research opportunities while, in actuality, attempting to steal Defendants’ trade secrets. To the

    Court’s knowledge, Mr. Hou is the sole witness designated by Plaintiffs to testify on Plaintiffs’

    relationship with Xiamen University.            Thus, irrespective of the merits Defendants’

    counterclaims, which a jury will ultimately decide, the importance of the Mr. Jestice’s

    Supplemental Report is undeniable. The supplementation is based on, and in response to, the

    deposition of the sole witness designated to testify about the Plaintiffs’ alleged illicit relationship

    with Xiamen University and related documents.

       Plaintiffs argue that Mr. Jestice’s Supplemental Report lacks importance because it is

    misleading and unreliable. These challenges, however, are best addressed on cross-examination.

    See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,596 (1993).                 The Court

    therefore finds that this factor weighs in favor of Defendants.

                                              CONCLUSION

           The Court finds that, with three of the four factors weighing in favor of Defendants, it is
.
    appropriate to allow Mr. Jestice to supplement his Opening Report. It is therefore ORDERED

    that Defendants’ Motion to Supplement the Expert Report of Ian D. Jestice (Dkt. #370) is

    GRANTED.

           SIGNED this 28th day of May, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      6
